Citation Nr: 1501237	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-43 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL) as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In June 2013, the Board bifurcated the issue of service connection for CLL, denying entitlement to service connection for CLL on a presumptive basis as due to herbicide exposure and as a chronic disease and remanding the issue of entitlement to service connection for CLL on a direct basis.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in May 2014 vacating and remanding that portion of the Board decision that denied service connection for CLL as due to herbicide exposure (the Veteran presented no argument regarding service connection for CLL as a chronic disease, and the Court deemed the claim abandoned).  The previously remanded issue of entitlement to service connection for CLL on a direct basis returned to the Board and was denied in an April 2014 decision.  The Board notes that the April 2014 decision also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) and there is no indication that any action has been taken pursuant to that remand.  While the overall case is in remand status, the Agency of Original Jurisdiction (AOJ) should also take the necessary steps to carry out the development requested in the April 2014 decision as to the issue of entitlement to a TDIU.  

The Veteran has submitted additional evidence accompanied by a waiver of agency of original jurisdiction review.  38 C.F.R. § 20.1304(c) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Remand is necessary to ensure that VA has met its duty to assist the Veteran in attempting to verify his claimed herbicide exposure.  Although the RO previously completed the development outlined in VA's Adjudication Procedure Manual, two subsequent events necessitate that the development be completed again.  

First, since the RO made an inquiry to the Compensation Service Agent Orange mailbox in February 2010, VA finalized a rule regarding presumptive herbicide exposure of certain veterans who served in or near the Korean demilitarized zone (DMZ), establishing the relevant dates of service in the Korean DMZ as April 1, 1968, through August 31, 1971.  Although the Veteran did not serve in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ and does therefore not qualify for the presumption that he was exposed to an herbicide agent, the final rulemaking recognized that it was reasonable to concede exposure after herbicide application ceased (in July 1969) because of the potential for exposure to residuals of herbicides applied.  See Herbicide Exposure and Veterans with Covered Service in Korea, 76 Fed. Reg. 4245-01, 4245-46 (Jan. 25, 2011).  Given that the March 2010 response of the Compensation and Pension Service relied partially on the fact that Department of Defense (DoD) documents showed use of tactical herbicides from April 1968 and July 1969 and the Veteran did not serve in Korea until October 1969, a new request of a review of DoD's inventory of herbicide operations to determine whether herbicides were used as the Veteran alleges is warranted.  Additionally, the Board notes that VA's Adjudication Procedure Manual advises the RO to "[f]urnish the Veteran's detailed description of exposure to Compensation Service."  M21-1MR, Part IV, Subpart ii, Chapter 2, § C.10.o (emphasis added).  Therefore, when submitting the request on remand, the AOJ should ensure that it provides all of the relevant details of the various claimed exposures, including the dates and locations, if specified.  

Second, in November 2014 the Veteran provided additional details regarding his claimed herbicide exposure that were not previously submitted to the Compensation Service and the U.S. Army and Joint Services Records Research Center (JSRRC).  

Therefore, remand is necessary so that the AOJ may assist the Veteran in attempting to verify his claimed herbicide exposure, to include completing the steps outlined in M21-1MR, Part IV, Subpart ii, Chapter 2, § C.10.o and p in light of all of the information provided by the Veteran.  Prior to completing this development, the Veteran should be asked to provide additional details regarding the claimed exposure, as outlined below.  Additionally, in order to ensure that all potentially relevant documents are obtained and reviewed, the AOJ should request the Veteran's complete service personnel file. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter asking the Veteran to provide any additional details or evidence regarding his claimed herbicide exposure.  Specifically, the Veteran should be asked to provide the approximate date(s) and location(s) where he saw men in the South Korean Army apply a chemical for weed control as described in his March 2004 statement, the approximate dates that he was stationed at Hongseong, and the date of the security detail that brought him approximately 10 miles away from Camp Casey as described in his November 2014 statement (the Board notes that the Veteran linked this date to treatment for a skin condition, however because the Veteran was treated for skin conditions multiple times during service, the date cannot be determined by reference to the service treatment records alone).  

2.  Obtain a copy of the Veteran's complete service personnel file, review the file for any relevant evidence related to the claimed herbicide exposure, and associate the personnel file with the Veteran's claims file.  

3.  Then, after allowing an appropriate period of time for the Veteran to respond to the development requested in paragraph 1, make all appropriate attempts to verify the Veteran's alleged herbicide exposure, to include submitting requests to Compensation Service and, if the Compensation Service cannot confirm herbicide use as alleged, the JSRRC as outlined in M21-1MR, Part IV, Subpart ii, Chapter 2, § C.10.o and p.  Such requests should include details of all of the alleged exposures, including: seeing men in the South Korean Army applying some kind of chemical for weed control; moving barrels of herbicides while assigned to a holding/assignment company called Ascom City in September or October 1969; moving barrels of herbicides and working at a compound and a communication site where herbicides were used while stationed with the 6th Battalion, 44th ADA Headquarters; and being stationed at Hongseong, which had little to no vegetation, and escorting a visiting chaplain to an area approximately 10 miles away from Camp Casey; and any additional details provided by the Veteran on remand.  See March 2004 and April 2009 Veteran statements; June 2009 notice of disagreement; October 2009 Form 9; and November 2014 Veteran statement.  All requests and responses must be clearly documented in the claims file.  

4.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




